This case arose under the workmen's compensation act. An appeal was had to the superior court, under the provisions of that act. The judge of the superior court affirmed the judgment of the State Board of Workmen's Compensation, finding that the alleged injury was not compensable. The judge of the superior court rendered his decision on October 25, 1944, and the record reveals that the bill of exceptions was not presented, tendered, and signed until November 22, 1944. Thus it affirmatively appears from the record that the bill of exceptions was tendered and signed more than 20 days after the rendition of the judgment excepted to. The Code, § 114-710, provides that any party considering himself aggrieved by a judgment of the superior court upon an appeal from the State Board of Workmen's Compensation, may have such judgment reviewed by the Court of Appeals "within the time and in the manner provided by law for fast bills of exceptions from other orders, judgments, and decrees of the superior court." Section 6-903 provides, relating to fast bills of exceptions, that such bills "shall be tendered and signed within 20 days from the rendition of the decision." It follows that the motion to dismiss the writ of error must be sustained.
Writ of error dismissed. Broyles, C. J., and MacIntyre, J.,concur.
                         DECIDED MARCH 16, 1945.